SEPARATE OPINION.
FOX, J.
I fully concur in the very able opinion of my brother Gantt in this cause, except as to the conclusions reached in paragraph two, “that the court erred in refusing to sustain the demurrer to the evidence.”
This conclusion was reached upon the theory that the chattel mortgage, not having been recorded in the proper county, conveyed no notice whatever to the creditors of James Sally, hence it devolved upon the interpleader, in order to maintain her right of recovery, to prove to the reasonable satisfaction of the jury, “that the possession of the mortgaged goods had been delivered to and retained by her, ” and that the evidence on the part of the interpleader, in respect to the change of possession, was insufficient to authorize the court to submit that issue to the jury.
With the greatest deference to the opinion of Judge Gantt, I have, after a careful consideration of the evidence, reached a different conclusion.
It must be conceded that it is the settled law, as applicable to the mortgage in this case, that there must be an actual and visible change of possession of the mortgaged property, from the mortgagor to the mortgagee, before the rights of other parties intervene. It must also be noted that, in determining the question of such change of possession, due regard must be given to the situation and character of the property. This issue was sharply presented in the trial of this cause. Upon this issue I shall not recite in detail all the evidence on the part of the interpleader as to the actual delivery and visible possession taken of the property embraced in the mortgage; it will suffice to indicate such *142testimony as would authorize the trial court to submit that issue to the jury.
James B. Sally and his wife resided in Phelps county. The stock of goods was situated in a storehouse at Leeoma, a small village, distant about ten or twelve miles from Rolla in Phelps county. It was the only store in the village. On the 19th of October, 1897, an invoice of the stock of goods was completed. On the night of the 21st of October the mortgage was executed to the interpleader, embracing the stock of goods. On the morning of the 22d of October, J ames B. Sally, with his wife, and attorney J. B. Harrison, whom the inter-pleader had employed as her attorney, went out to the store. She went into the store, announced to the clerks that the stock of goods was hers; gave them directions what to do, and took possession of the store and goods, remaining there all day. Mr. Harrison, who was representing the interpleader, directed that a sign he made and placed on the store. The clerks informed the customers that came in the store of the change of possession. The mortgage to' the interpleader embraced all the accounts; hence the interpleader retained the same account hooks, they were hers, and as to transactions with her, the accounts were kept in the old books; hut the hooks were made to indicate the business transacted with her. The people around the little village knew of the change and were told of it. Pat Smith, one of the clerks, testified. He says: “During the whole day and from that time until the store was closed by the sheriff, it was the general talk there. . . . We had to explain it all the time by customers asking the question. ... I don’t know what the reason was for asking, unless they knew of the change. ’ ’
As to the sign being placed on the store porch, the testimony is as follows:
J. B. Harrison (who represented the interpleader in the transaction), testified: “I instructed John Sally' *143to have a sign made as soon as possible to pnt np on the -store. ’ ’
E. L. Taylor (who was employed in the mill) testified as follows:
“Q. State what yon know, if anything, abont a sign being prepared. A. There was.a sign made, but it was never finished at all before the sheriff closed the store; it was commenced, but the paint had not got dry, and the lettering could not be done. In the meantime there was a sign sent out from Rolla, and it is there yet, and I guess it can be produced.
“By the court: Q. This sign you spoke of being partly prepared, was not pnt np at the store! A.' No, sir; it never was finished.
‘ ‘ Q. Where was it kept while it was being worked on! A. Mr. Chamberlain made the sign, and I was to do the lettering on it, but it was never finished; the paint had not got dry and it could not be lettered.
. “ Q. Where was it kept while it was being worked on! A. It was kept at the planing mill of Mr.. Chamberlain.
“Q. It was not kept at the store! A. No, sir.
“Q. What was done with the sign that was sent there from Rolla! A. It was about the platform at the store there on Saturday night, Mr. John Sally told me— Mr. Dickey (counsel for plaintiff) here -interrupted the witness.
‘ ‘ Q. Did yon see it placed upon the platform! A. No, sir; but I saw it there.
“'By the court: Q. In what position was it when
you saw it! A. It was sitting np, leaning np against Üie house.
“Q. In such a position that it could be read! A. Yes, sir.
“Q. By anyone passing! A. Yes, sir.”
J. M. Lenox, at whose house a good many of the representatives of the creditors and their attorneys stopped while at Lecoma, on Monday, the day of the *144levy, testified as follows, after saying that lie remembered the day that Mrs. Sally and Mr. Harrison were at Leeoma, and took possession of the stock of goods:
“ Q. Hid yon see any sign after that day around the store or premises? A. I did.
‘ ‘ Q. State what was on the sign and where it was ? A. I don’t remember whether I seen that sign before the store was closed down or afterwards. There was a sign there on the porch. It was a small board, probably four feet long, I could not tell the width of it, with. ‘Mrs. Sarah H. Sally’s Store’ on it. The sign was after-wards at my house and lay on the portico for awhile. It was on the porch, but how it came there, I don’t know.'
‘ ‘ Q. That was after the goods were attached that it was at your house? A. Tes, sir; after the goods were attached.
“Q. Did the sheriff stop at your honse? A. No, sir; he stopped at Porter’s; a good many of the other gentlemen that were there stopped at my house. ’ ’
And on cross-examination Mr. Lenox testified in part as follows:
“Q. Where was the sign when you saw it? A. On the porch.
‘ ‘ Q. That was after the store closed ? A. I could not say whether it was before or after the store was closed down.
“Q. Tour best recollection is that it was afterward? A. My best recollection is that it was there before the store was closed, but I might be mistaken.
“Q. What porch was it on? A. The porch in front of the store, when I first seen it.
“Q. Ton would not swear when you first saw it there? A. No, sir; I would not swear positively.
“Q. Might it not have been put there after the store was closed? A. It could have been, but my impression is that I seen it before the store was closed, but I could not be positive.”
*145The interpleader, Mrs. Sally, when she went ont to the store to take possession, says:
“I authorized the clerks to sell no goods — I told the clerks the goods were mine; that Mr. Sally had given me a chattel mortg’age and that the property was mine, and for them not to sell any goods in Mr. Sally’s name; that all the business should be carried on in my name from that time on.”
While this is not a full and complete statement of all the testimony, it is sufficiently indicated to determine the correctness or incorrectness of the action of the court, in submitting the issue to the jury, to which that testimony was applicable.
It was the province of the jury and not of this court to determine the credibility of the witnesses testifying in this cause, and the weight to be attached to their testimony.
The proposition that, where there is any substantial evidence tending to prove the matters in issue, or evidence from which the ultimate fact to be proven may reasonably be inferred, it is the duty of the court to submit such issue to the jury, is so firmly settled by the unbroken line of expression of opinion of this court, that it seems unnecessary to do more than to state it.
In the case of Donohue v. Railroad, 91 Mo. 1. c. 360, this court said upon the subject now being discussed : “A demurrer to the evidence admits the facts the evidence tends to prove, and, in passing upon it, the court is required to make every inference of fact in favor of the party offering the evidence which a jury might, with any degree of propriety, have inferred in his favor. ’ ’
To the same effect is Kelly v. Railroad, 70 Mo. 1. c. 607. It was said by this court; “As there was some evidence, although slight, tending to show that Kelly was killed by the eastern-bound train on which he was a passenger, at the station in Mooresville, the question *146should not have been withdrawn from the jury, but submitted under appropriate instructions.”
The same was ruled in case of O’Hare v. Railroad, 95 Mo. l. c. 667. The court very clearly announced the rule. It said: “In passing upon a demurrer to evidence the court is required to make every inference of fact in favor of the party offering the evidence which can reasonably be made. ’ ’
That we may fully appreciate the extent to which this court is committed on this subject, see the announce-' meat of the rule in case of Buck v. Railroad, 108 Mo. 1. c. 186. It said: “In determining whether the cause should go, to the jury, we must givé the plaintiff the benefit of the most favorable view of his facts and of every reasonable inference therefrom. So viewed, we think this case is one for triers of fact to decide, and that there was no error in submitting it for their action.”
Applying the rule as announced in these cases, in my opinion, the evidence offered by interpleader was sufficient to authorize the court to’ submit that issue to the jury. This cause should not be reversed on account of the action of the trial court in refusing to give the peremptory instruction in the nature of a demurrer to the testimony.
In the examination of this record, my attention was directed to the complaint of appellant, in respect to improper remarks of counsel for interpleader in their argument to the jury. As to what counsel said will be best understood by quoting from the record:
“In the argument of J. B. Harrison, Esq., on behalf of interpleader, said J. B. Harrison, Esq., used the following language, to-wit: ‘ She [meaning interpleader] did no more than these speculators'in St. Louis would have done.’
“The said J. B. Harrison, attorney for inter-pleader, in further argument to the jury of said cause, and by way of answer to the objection previously made to the language used by him, used the following lan*147guage, to-wit: ‘ These merchants, speculators and creditors from St. Louis who by their conduct show a disposition and capacity to drive a sharp bargain, if that will satisfy the gentlemen. ... If James B. Sally, the husband of interpleader, had not given his wife the note and chattel mortgage, he would have been more meaner and more treacherous than these speculators in St, Louis. ’
“And in the further argument of said cause to the jury by G. S. Dugan, Esq., on behalf of the interpleader, said counsel for interpleader used the following language: ‘Gentlemen of the jury, who is ablest to live without this? Who is ablest to live?’ ”
To this improper argument, counsel for appellant promptly objected, and earnestly appealed to the court to rebuke counsel. The court refused the request of appellant, and so far as the record discloses, did not even intimate that the language used was improper. To this action of the court, appellant has in due form preserved his exceptions.
So far as the record discloses in this case, the appellant is a firm of reputable business men in the city of St. Louis: they were simply resorting to legitimate legal methods of enforcing their claim against a creditor. In my opinion, the language used by counsel in their argument to the jury was highly improper, and calculated to endanger a fair and dispassionate consideration of the testimony applicable to the issues submitted to the jury. Their reference to the appellants as being mean and treacherous, their intimations that they were sharps and speculators, and finally the appeal to thé prejudices of the jury by an intimation as to the financial standing of the parties to this suit, were unwarranted by the facts in this case. While it may be commendable in counsel for Mrs. Sally who'it is claimed, in this legal contest, is fighting for. a fragment of her inheritance, to grow earnest, yet this earnestness and *148deep feeling, in the interest of their client, must he manifested by appropriate methods.
The inclination of this court, as frequently expressed, is to defer to the action of the trial court, in passing upon motions for new trial, where the conduct of counsel is urged as one of the reasons in the motion, but this does not mean that this court will sanction the absolute disregard of a litigant’s right to have a fair and dispassionate consideration of his case.
The condemnation of this error complained of by appellants is very forcibly and appropriately expressed by Gantt, J., in Haynes v. Town of Trenton, 108 Mo. 1. c. 133. He said:
“The disposition of this court is to permit .the greatest latitude in the argument of a cause to a jury. But its disposition to trust largely to the discretion of the trial courts must not be construed that we will, on that account, tolerate the clear disregard of a litigant’s right to have his cause heard and tried according to-the law of the land. The conduct of counsel for plaintiff in making these and other similar statements can not be excused. Counsel will not be permitted- to wring verdicts from juries by statements of matters extraneous to the record, and rely upon our disinclination to interfere. ’ ’
- It was the plain duty of the court upon the objection of appellants, to have expressed its disapproval of the objectionable re-marks of counsel, in the presence of the jury, in such sufficiently emphatic language as to destroy any impressions which may have resulted from the use of them.
. Its silence and failure to do so, in my opinion, was error, which should result in the reversal'of the judgment, and remanding the cause for a new trial.
For the reasons herein expressed, the judgment is reversed and the cause remanded for a new trial.
Marshall and Brace, JJ., concur.